Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, it is not clear what is meant by “a portion of the protective layer opposite to the cathode metal layer comprises a cathode auxiliary wiring layer.” In the specification and drawings, the auxiliary cathode and protective layer are separate, discrete elements. The claim will be interpreted accordingly.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over CN 103545345 to Kong et al. (Kong) in view of U.S. Pat. Pub. No. 20140110735 to Sato et al. (Sato).
Regarding Claim 1, Kong teaches an organic light-emitting diode (OLED) display panel, comprising: 
an array substrate 102 and a color film substrate 101 disposed opposite to the array substrate, the array substrate comprising a first substrate (not numbered, bottom layer of 102), a thin-film transistor (TFT) layer 103, an anode metal layer 104, a pixel defining layer (not numbered, bank layer), an OLED light-emitting layer 105, and a cathode metal layer 106 disposed from bottom to top, and the color film substrate comprising a second substrate (not numbered, top layer of 101, a black matrix 108, and a color filter layer 110,; 
wherein a portion of the protective layer opposite to the cathode metal layer comprises a cathode auxiliary wiring layer 111, and the cathode auxiliary wiring layer contacts the cathode metal layer, and a thickness of the cathode auxiliary wiring layer ranges from 300 to 5000 A (Kong teaches 50-300 nm, see MPEP 2144.05(I)).
18 over color filter substrate 14/15/16.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Sato to protect the color filter substrate, as Sato explicitly refers to 18 as a “protective” layer.

Regarding Claim 2, Kong and Sato teach the OLED display panel as claimed in claim 1, wherein a material of the cathode auxiliary wiring layer is selected from the group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), and silver-magnesium alloy [0045].

Regarding Claim 4, Kong and Sato teach the OLED display panel as claimed in claim 1, wherein the color filter layer comprises a red resist, a green resist, and a blue resist, the black matrix is disposed between any two of the red resist, the green resist, and the blue resist, and the black matrix is disposed opposite to the pixel defining layer (Fig. 5, see also [0018]).

Regarding Claim 5, Kong and Sato teach an organic light-emitting diode (OLED) display panel, comprising: 
an array substrate and a color film substrate disposed opposite to the array substrate, the array substrate comprising a first substrate, a thin-film transistor (TFT) layer, an anode metal layer, a pixel defining layer, an OLED light-emitting layer, and a cathode metal layer disposed from bottom to top, and the color film substrate comprising a second substrate, a black matrix, a color filter layer, and a protective layer; 
wherein a portion of the protective layer opposite to the cathode metal layer comprises a cathode auxiliary wiring layer, and the cathode auxiliary wiring layer contacts the cathode metal layer (see above rejection of Claim 1).

Regarding Claim 6, Kong and Sato teach the OLED display panel as claimed in claim 5, wherein a material of the cathode auxiliary wiring layer is selected from the group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), and silver-magnesium alloy (see above rejection of Claim 2).

Regarding Claim 7, Kong and Sato teach the OLED display panel as claimed in claim 5, wherein the color filter layer comprises a red resist, a green resist, and a blue resist, the black matrix is disposed between any two of the red resist, the green resist, and the blue resist, and the black matrix is disposed opposite to the pixel defining layer (see above rejection of Claim 4).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kong and Sato as applied to Claim 1 and further in view of KR 20090004670 to Fujimura et al. (Fujimora).
Regarding Claims 3 and 7, Kong and Sato teach the OLED display panel as claimed in claims 1 and 5, but do not explicitly teach that the cathode auxiliary wiring layer comprises laminated an ITO layer, a silver metal layer, and an ITO layer. However, in analogous art, Fujimora teaches that a cathode auxiliary electrode may be an ITO/ Ag/ ITO laminate <23-27>.  It would have been obvious to the person of ordinary skill at the time of filing to modify Kong’s auxiliary electrode with the laminate of Fujimora to provide a highly reflective material that will not oxide due to the laminate structure, as taught by Fujimora in the quoted section.

.







Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812